948 F.2d 1294
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Joel W. ALLEN, Plaintiff-Appellant,v.Rudy BRIGGS, Garry Huggins, and Larry Langley, Defendants-Appellees.
No. 91-7103.
United States Court of Appeals, Tenth Circuit.
Nov. 26, 1991.

Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judges.
STEPHEN H. ANDERSON, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
Joel W. Allen appeals from a district court order dismissing his 42 U.S.C. § 1983 action.   Allen complains that defendants conspired to deny him various constitutional rights, thereby revoking his probation, depriving him of a fair trial, and obtaining a false conviction.   Allen seeks injunctive relief and compensatory damages.   He also seeks remedies not properly cognizable under federal jurisdiction in this type of action, including habeas relief, a new trial, and a grand jury investigation against defendants.   The named defendants are Rudy Briggs, City of Coweta Chief of Police;  Gary Huggins, Assistant District Attorney, who prosecuted plaintiff;  and Larry Langley, District Judge, who presided over plaintiff's trial.


3
In response to defendants' motions to dismiss, the district court dismissed the action against all defendants and subsequently denied Allen's motion to proceed in forma pauperis.   After carefully reviewing the record, we find the district court fully considered plaintiff's claim, and we affirm the district court's decision substantially on the grounds and for the reasons stated in its order.   If appellant is improperly imprisoned for reasons stated in his complaint, his remedy in the first instance lies with a habeas proceeding in the state courts.


4
Accordingly, because Allen's complaint lacks an arguable basis either in law or fact,  Neitzke v. Williams, 490 U.S. 319 (1989), we DENY his motion to proceed in forma pauperis.   The appeal is DISMISSED.   The mandate shall issue forthwith.


5
---------------



* This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3.